COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


AUTOFLEX LEASING,

                            Appellant,

v.

MICHAEL IRVIN,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00030-CV

Appeal from the

44th District Court

of Dallas County, Texas

(TC# 04-00366-B)

MEMORANDUM  OPINION

	Pending before the Court is Appellant's motion to dismiss the appeal pursuant to Texas Rule
of Appellate Procedure 42.1.  Appellant requests that the appeal be dismissed without prejudice.  The
applicable rule does not provide for a dismissal without prejudice.  See Tex. R. App. P. 42.1(a)(1);
Simpson v. City of San Antonio, No. 08-10-00229-CV, 2010 WL 3708850, at *1 (Tex.App.--El Paso
Sept. 22, 2010, no pet. h.) (mem. op.).  Accordingly, the request that the appeal be dismissed without
prejudice is denied.   In all other respects, the motion is granted, and this appeal is dismissed.  Costs
are assessed against Appellant.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
November 10, 2010

Before Chew, C.J., McClure, and Rivera, JJ.